DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,703,378. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 21, 25-26, 28-30, 34, 35, 37-39 comprise all of the limitations of patented claims 1-18 in with the exception of “providing, by a processor, in response to a third-party query regarding a vehicle operator in the driver risk group” and “wherein the third-party query originates from a vehicle rental service of which the vehicle operator is a customer or a potential customer.” It would be obvious to provide to a third-party’s query, i.e. vehicle rental service, regarding a vehicle operator in the driver risk group, capture sensor data via accelerometer and GPS sensors and presenting results/notification via a display. With respect to claims 22-24, 27, 31-33, 36, and 40, and obvious over the cited prior art, Stempora in view of Farrell, See 35 USC 103 rejection for the obviousness. 
Claims 21-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,155,271 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claims 21, 25-26, 28-30, 34, 35, 37-39 comprise all of the limitations of patented claims 21-20 with the exception of “identifying an indication of safe driving behavior” and “transmitting the indication of safe driving behavior to a computing device of a vehicle operator.” It would be obvious to identifying an indication of safe driving behavior” and “transmitting the indication of safe driving behavior to a computing device of a vehicle operator and presenting results/notification via a display. With respect to claims 22-24, 27, 31-33, 36, and 40, and obvious over the cited prior art, Stempora in view of Farrell, See 35 USC 103 rejection for the obviousness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-31, 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora (US 2015/0025917 A1), and further in view of Farrell (US 2019/0135177 A1).
 Consider claim 21, a computer-implemented method of reducing vehicle (101) collisions based on driver risk groups, (Stempora teaches, “a system for modifying the behavior of an individual includes determining cognitive information for the individual, basing a level of risk at least in part on the cognitive information for the individual, and providing input or external stimuli to the individual to directly or indirectly encourage, promote, teach, entrain, train, entertain or otherwise provide resources or to influence or modify the risk-related behavior of the individual to reduce the risk.” See ¶0004. Stempora teaches, “a cognitive map may be for an individual, a group of individuals, or both individuals and groups of individuals.” See ¶ 0023) the method comprising: 

With respect to, capturing, via a vehicle sensor, vehicle sensor data associated with vehicles operated by the first plurality of vehicle operators and by the second plurality of vehicle operators, Stempora teaches, “the portable device, … vehicle, … comprises one or more devices selected from the group: … Global Positioning System (GPS) sensor (which may include an antenna tuned to the frequencies transmitted by the satellites, receiver-processors, and a clock), accelerometer (such as a 3D accelerometer)” See ¶ 0080. Stempora teaches, “the portable device and/or vehicle comprises one or more sensors or components that can provide information for determining a global position or location (such as longitudinal and latitudinal coordinates), relative position or location (such as determining that the location of the portable device” See ¶ 0087. Stempora teaches, “portable device and/or vehicle comprise one or more accelerometers.” See ¶ 0086. Stempora teaches, “a multi-sensor hardware component comprising an accelerometer and gyroscope to measure acceleration and orientation simultaneously or sequentially.” See ¶ 0104.  Previously cited secondary reference Farrell, also teaches, “Mobile devices, such as mobile device 104, may include sensors such as, but not limited to: GPS receivers 112, accelerometers 116, magnetometers 120, gyroscopes 124, microphones 128, external devices 132, compasses 136, barometers 140, location determination systems such as global positioning system (GPS) receivers 112” See ¶ 0021; 

With respect to, analyzing (401-404) vehicle sensor data associated with the first plurality of vehicle operators of the first driver risk group, Stempora teaches, “the vehicle comprise one or more sensors that monitor pulse, heartbeat, or body temperature of the individual operating the vehicle … vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information… the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time.” See ¶ 0084. Stempora teaches, “the vehicle… comprises one or more sensors that monitor the eyes of the vehicle operator to provide images that can be analyzed to provide cognitive information such as cognitive load, cognitive capacity, or levels of selective attention.” See ¶ 0091.

With respect to, analyzing vehicle sensor data associated with the second plurality of vehicle operators of the second driver risk group, Stempora teaches, “the vehicle comprise one or more sensors that monitor pulse, heartbeat, or body temperature of the individual operating the vehicle … vehicle comprise one or more sensors, such as a camera or heart rate monitor, that provides information that can be used to determine cognitive information… the sensors could be used, for example, to monitor the pupil size and heart rate to help determine if the individual is using a reflexive or analytical decision making process at a particular time.” See ¶ 0084. Stempora teaches, “the vehicle… comprises one or more sensors that monitor the eyes of the vehicle operator to provide images that can be analyzed to provide cognitive information such as cognitive load, cognitive capacity, or levels of selective attention.” See ¶ 0091.

With respect to, providing a safe driving group challenge to the first plurality of vehicle operators and to the second plurality of vehicle operators, Farrell teaches, “[a]t block 812A and 812B, the first subsets of modifiers are transmitted to mobile devices associated with drivers selected to by the first user and/or first company (e.g., 812A) and the second subsets of modifiers are transmitted to mobile devices associated with drivers selected to by the second user and/or second company (e.g., 812B).” See ¶ 0081; 

With respect to, analyzing vehicle sensor data associated with the first plurality of vehicle operators of the first driver risk group to determine a first group challenge performance associated with the first plurality of vehicle operators corresponding to the safe driving group challenge, Farrell teaches, “[t]o collect data associated with the driving behavior of a driver, one or more sensors on mobile device 104 (e.g., the sensors of sensor data block 108) may be operated close in time to a period when mobile device 104 is with the driver when operating a vehicle” See ¶ 0022. Farrell teaches, “[a]t block 816A and 816B, a first set of actions performed by drivers associated with the first user and/or first company may be received (e.g., 816A) and a second set of actions performed by drivers associated with the second user and/or second company may be received (e.g., 816B). Actions may include driving behavior associated with the driver that may be positive (e.g., driving within the speed limit, not following too close to another driver etc.) or negative (e.g., speeding, sudden braking, swerving, texting, making phone calls, interacting with the mobile device, etc.) that occurred over a predetermined monitoring period (e.g., 50 days, etc.).” See ¶ 0082; 

With respect to, analyzing vehicle sensor data associated with the second plurality of vehicle operators of the second driver risk group to determine a second group challenge performance associated with the second plurality of vehicle operators corresponding to the safe driving group challenge, Farrell teaches, “[t]o collect data associated with the driving behavior of a driver, one or more sensors on mobile device 104 (e.g., the sensors of sensor data block 108) may be operated close in time to a period when mobile device 104 is with the driver when operating a vehicle” See ¶ 0022. Farrell teaches, “[a]t block 816A and 816B, a first set of actions performed by drivers associated with the first user and/or first company may be received (e.g., 816A) and a second set of actions performed by drivers associated with the second user and/or second company may be received (e.g., 816B). Actions may include driving behavior associated with the driver that may be positive (e.g., driving within the speed limit, not following too close to another driver etc.) or negative (e.g., speeding, sudden braking, swerving, texting, making phone calls, interacting with the mobile device, etc.) that occurred over a predetermined monitoring period (e.g., 50 days, etc.).” See ¶ 0082; and 

With respect to, identifying an indication of safe driving behavior associated with the first driver risk group based at least in part upon comparing the first group challenge performance and the second group challenge performance, Farrell teaches, “[a]t block 824, the first set of actions and the first subsets of modifiers [i.e. claimed first group challenge performance] may be compared to the second set of actions and the second subsets of modifiers [i.e. claimed second group challenge performance]. For example, a user interface may display the results of each driver over the predetermined monitoring period and the results of each group (e.g., the drivers associated with both companies). The results may indicate which modifiers and/or combinations of modifiers were more effective in reducing particular types of actions of drivers.” See ¶ 0083. Farrell teaches, “[a]t the first set of actions and the first subsets of modifiers may be compared to the second set of actions and the second subsets of modifiers in order to determine, both the effectiveness of the individual modifiers and the effectiveness of the combination of modifiers included in each respective subset. The comparison may enable an indication that the first subset of modifiers was more effective than the second subset of modifiers.” See ¶ 0084.  Therefore, in order to determine the effectiveness of subset of modifiers i.e. group challenge, Farrell teaches to compare the first set of actions to the second set of actions, and only then come to the conclusion that whether the first subset of modifiers was more effective than the second subset of modifiers.

With respect to, transmitting the indication of safe driving behavior to a computing device of a vehicle operator in the first driver risk group, Farrell teaches, “[n]otification block 160 may report the results of analysis of sensor data performed by the data processing block 144 to a user of the mobile device 104 via a display, a speaker, a haptic alert (e.g., a vibration), etc. (not shown)” See ¶ 0020 and Fig. 1. Farrell teaches, “[n]otification Block 160 can include received wireless communications from one or more remote devices that may be presented (e.g., displayed via a screen, a vibration, an audible sound, etc.) to a user of the mobile device 104.” See ¶ 0028. Farrell teaches, “[a]t block 824, the first set of actions and the first subsets of modifiers may be compared to the second set of actions and the second subsets of modifiers. For example, a user interface may display the results of each driver over the predetermined monitoring period and the results of each group (e.g., the drivers associated with both companies). The results may indicate which modifiers and/or combinations of modifiers were more effective in reducing particular types of actions of drivers.” See ¶ 0083.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Stempora and have two groups of users with drivers challenge and compare the result of the two groups to so the “results may indicate which modifiers and/or combinations of modifiers were more effective in reducing particular types of actions of drivers,” as suggested by Farrell; therefore determining the effectiveness of the modifiers. 

Consider claim 22, the computer-implemented method of claim 21, further comprising: providing, in response to a query regarding the vehicle operator in the first driver risk group, the indication of safe driving behavior configured to assist the determination of at least one selected from a group consisting of reward, incentive, and discount for the vehicle operator, Stempora teaches, “an insurance underwriter may set-up an award or discount program for the cost of automobile insurance for individuals who improve their performance in a specific discipline or skill” See ¶ 0189. Stempora teaches, “the reward or positive reinforcement includes one or more selected from the group: decrease in the cost of insurance, positive feedback, a financial credit or discount…” etc. See ¶ 0194.

Consider claim 25, the computer-implemented method of claim 21, further comprising: classifying the first plurality of vehicle operators (127) into the first driver risk group based on one or more attributes shared by the first plurality of vehicle operators, (Stempora teaches, “the classification of the individual into one or more groups (based on common or similar risk-related decision information, contextual information, traits, physical or mental condition, personalities, level of the risk behavior from risk-seeking to risk-averse, social connections with other individuals, or other demographic information)” See ¶ 0030. Stempora teaches, “a decision-making process algorithm is executed on one or more processors in a system to determine or process decision information for determining the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual.” See ¶ 0046); wherein the one or more attributes shared by the first plurality of vehicle operators includes at least one selected from a group consisting of a location-related attribute, a workplace-related attribute, a school-related attribute, a demographic attribute, a hobby- related attribute, and an interest-related attribute. Stempora teaches, “the classification of the individual into one or more groups (based on common or similar risk-related decision information, contextual information, traits, physical or mental condition, personalities, level of the risk behavior from risk-seeking to risk-averse, social connections with other individuals, or other demographic information); contextual information for the decision; risk and loss exposure information” See ¶ 0030. Stempora teaches, “the plurality of cognitive maps may be used to classify one or more individuals into groups. The classification may be based on one or more selected from the group: risk information, individual information, behavioral information, decision information such as common or similar risk-related decision information, contextual information, risk exposure information, cognitive information, traits, physical or mental condition, personalities, preferences, personal characteristic information, level of the risk behavior from risk-seeking to risk-averse, social connections with other individuals, location, credit score, or other demographic information.” See ¶ 0057. Stempora teaches, “the baseline heuristics used by a plurality of individuals may be analyzed (possibly in conjunction with other information such as demographics, geographical information, or other information within an underwriting profile) to provide insight or guidelines for determining the baseline heuristic decision-making processes used by a specific individual in specific situations.” See ¶ 0049. Stempora teaches, “the risk assessment, risk score, underwriting, or cost of insurance is for life insurance. In this embodiment, contextual information and/or decision related information can include health related decisions, condition of health, physical and mental age and condition, physical or mental activities, information on risk-related activities (such as skydiving, scuba diving, sports, or hazardous work conditions), geographic location, travel information, the level of risk associated with the individual from risk-seeking to risk-averse for one or more activities, or other information known to be used in the life insurance industry for determining a risk score or cost of life insurance.” See ¶ 234.

Consider claim 26, the computer-implemented method of claim 21, wherein the vehicle sensor data include at least one selected from a group consisting of speed data, acceleration data, [[braking data,]] cornering data, following distance data, [[turn signal data,]] and seatbelt use data. Stempora teaches, “the vehicle comprises one or more sensors that provide vehicle performance information, vehicle status information, operator or occupant information, situational information, or environmental information. In one embodiment, the vehicle comprises one or more sensors selected from the group: … accelerometer, positioning system sensor, gyroscope, compass, magnetometer, communication sensor … vehicle speed sensor, electronic foot pedal assembly, throttle position sensor, … speedometer, video camera (visible light, infrared light, or visible and infrared light), light-detection-and-ranging LIDAR, radar, ultrasonic sensor, seat belt sensor, seat occupancy sensor, body mass sensor, occupant position sensors, airbag deployment sensor, collision sensor, face tracking sensor, gaze tracking sensor, … mobile phone sensor, … blind spot sensor, lane departure sensor, ultrasonic low-speed collision avoidance sensor, … road obstruction sensors, … and wireless distributed sensors.” See ¶ 0112.

Consider claim 27, the computer-implemented method of claim 21, wherein the identifying [[an]] a first indication of safe driving behavior associated with the first driver risk group includes identifying the first indication of safe driving behavior based further upon comparing the vehicle sensor data associated with the first plurality of vehicle operators of the first driver risk group and the vehicle sensor data associated with the second plurality of vehicle operators of the second driver risk group, Farrell teaches, “[t]o collect data associated with the driving behavior of a driver, one or more sensors on mobile device 104 (e.g., the sensors of sensor data block 108) may be operated close in time to a period when mobile device 104 is with the driver when operating a vehicle” See ¶ 0022. Farrell teaches, “[a]t block 816A and 816B, a first set of actions performed by drivers associated with the first user and/or first company may be received (e.g., 816A) and a second set of actions performed by drivers associated with the second user and/or second company may be received (e.g., 816B). Actions may include driving behavior associated with the driver that may be positive (e.g., driving within the speed limit, not following too close to another driver etc.) or negative (e.g., speeding, sudden braking, swerving, texting, making phone calls, interacting with the mobile device, etc.) that occurred over a predetermined monitoring period (e.g., 50 days, etc.).” See ¶ 0082.

Consider claim 28, the computer-implemented method of claim 21, wherein the identifying an indication of safe driving behavior associated with the first driver risk group further includes identifying a number of vehicle operators or a percentage of vehicle operators of the first driver risk group whose corresponding vehicle sensor data indicate a safe driving behavior associated with the safe driving group challenge, Stempora teaches, “[t]he cognitive map may include statistical information indicating the number, probability, propensity, or percentage of the risk-related decisions made by the individual that fall into risk-seeking or risk-averse categories.” See ¶ 0051. Stempora teaches, “an 85% correlation of the use of an affect heuristic decision-making process with a negative decision outcome for a specific group of individuals in specific conditions can characterize the affect heuristic decision-making process as a high risk decision-making process and can contribute to the classification of the individual as a risk-seeking individual and increase their rates for insurance.” See ¶ 0058.  With respect to “vehicle sensor data indicative of the safe driving behavior,” Farrell teaches, “[a]t block 824, the first set of actions and the first subsets of modifiers may be compared to the second set of actions and the second subsets of modifiers. For example, a user interface may display the results of each driver over the predetermined monitoring period and the results of each group (e.g., the drivers associated with both companies). The results may indicate which modifiers and/or combinations of modifiers were more effective in reducing particular types of actions of drivers.” See ¶ 0083. Farrell teaches, “[a]t the first set of actions and the first subsets of modifiers may be compared to the second set of actions and the second subsets of modifiers in order to determine, both the effectiveness of the individual modifiers and the effectiveness of the combination of modifiers included in each respective subset. The comparison may enable an indication that the first subset of modifiers was more effective than the second subset of modifiers.” See ¶ 0084.

Consider claim 29, the computer-implemented method of claim 21, wherein the identifying an indication of safe driving behavior associated with the first driver risk group further includes identifying an average frequency that the vehicle sensor data associated with the first plurality of vehicle operators of the first driver risk group indicate a safe driving behavior associated with the safe driving group challenge, Stempora teaches, “[t]he frequency, use in situations with similar characteristics, patterns of use, or use of a combination or likely combination of one or more heuristic decision-making processes may be used to provide risk-related information for determining the risk assessment, the risk score, the underwriting, or the cost of insurance for the individual.” See ¶ 0048. Stempora teaches, “the cognitive load for operation of the portable device is measured or estimated over a period of time, such as the period of time of the current instance use, over two or more previous use instances, or over the use instances during a period of 1 week, for example.” See ¶ 0159. With respect to “vehicle sensor data indicative of the safe driving behavior,” See Farrell ¶ 0083 and 0084.

Consider claim 30, most limitation of claim 30 were discussed in the rejection of claim 21, with respect to, a computer system (140) for reducing vehicle collisions based on driver risk groups, the computer system comprising: one or more memories storing instructions thereon; and one or more processors  (906,908) configured to execute the steps of claim 21, Stempora teaches, “[t]he software and/or data may be stored on one or more non-transitory computer-readable storage media. The software may be the operating system or any installed software or applications, or software, applications, or algorithms stored on a non-transitory computer-readable storage medium of the portable device and/or vehicle.” See ¶ 0105. Stempora teaches, “one or more sensors 920 (such as a vehicle mounted camera 904 or a camera in a portable device 903) mounted to the vehicle 902 capturing sensor information 921 (such as one or more images or video 905 or other sensor information 922) and a processor 906 analyzing the sensor information 921 to determine first information 907.” See ¶ 272.

Consider claim 31, the computer system of claim 30, wherein the operations further comprise: providing, in response to a query regarding the vehicle operator in the first driver risk group, the indication of safe driving behavior configured to assist the determination of at least one selected from a group consisting of reward, incentive, and discount for the vehicle operator. See rejection of claim 22.

Consider claim 34, the computer system of claim 30, wherein the operations further comprise: classifying the first plurality of vehicle operators into the first driver risk group based on one or more attributes shared by the first plurality of vehicle operators; wherein the one or more attributes shared by the first plurality of vehicle operators includes at least one selected from a group consisting of a location-related attribute, a workplace-related attribute, a school-related attribute, a demographic attribute, a hobby related attribute, and an interest-related attribute. See rejection of claim 25.

Consider claim 35, the computer system of claim 30, wherein the vehicle sensor data include at least one selected from a group consisting of speed data, acceleration data, braking data, cornering data, following distance data, turn signal data, and seatbelt use data. See rejection of claim 26.

Consider claim 36, the computer system of claim 30, wherein the identifying an indication of safe driving behavior associated with the first driver risk group includes identifying the first indication of safe driving behavior based further upon comparing the vehicle sensor data associated with the first plurality of vehicle operators of the first driver risk group and the second vehicle sensor data associated with the second plurality of vehicle operators of the second driver risk group. See rejection of claim 27.

Consider claim 37, the computer system of claim 30, wherein the identifying an indication of safe driving behavior associated with the first driver risk group includes identifying a number of vehicle operators or a percentage of vehicle operators of the first driver risk group whose corresponding vehicle sensor data indicate a safe driving behavior associated with the safe driving group challenge. See rejection of claim 28.

Consider claim 38, the computer system of claim 30, wherein the identifying an indication of safe driving behavior associated with the first driver risk group includes identifying an average frequency that the vehicle sensor data associated with the first plurality of vehicle operators of the first driver risk group indicate a safe driving behavior associated with the safe driving group challenge. See rejection of claim 29.

Consider claim 39, a non-transitory computer-readable storage medium having stored thereon a set of instructions for reducing vehicle collisions based on driver risk groups, when executed by one or more processor, cause the one or more processor to perform the steps of claim 21. See rejections of claims 21 and 30.

Consider claim 40, the computer-readable storage medium of claim 39, wherein the set of instructions further cause the one or more processors to: provide, in response to a query regarding the vehicle operator in the first driver risk group, the first indication of safe driving behavior configured to assist the determination of at least one selected from a group consisting of reward, incentive, and discount for the vehicle operator. See rejection of claim 22.

Claims 23, 24, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Stempora (US 2015/0025917 A1), in view of Farrell (US 2019/0135177 A1), and further in view of Tibbitts (US 9,805,601 B1).
Consider claim 23, the computer-implemented method of claim 21, wherein the indication of safe driving behavior includes at least one selected from a group consisting of a score associated with safe driving behavior, a rating associated with safe driving behavior, and a description of specific safe driving behavior. Stempora teaches, “a decision-making process algorithm is executed on one or more processors in a system to determine or process decision information for determining the risk assessment, the risk score, the underwriting, or the cost of insurance for an individual.” See ¶ 0046. Stempora teaches, “an 85% correlation of the use of an affect heuristic decision-making process with a negative decision outcome for a specific group of individuals in specific conditions can characterize the affect heuristic decision-making process as a high risk decision-making process and can contribute to the classification of the individual as a risk-seeking individual and increase their rates for insurance.” See ¶ 0058.  Stempora teaches, “an insurance underwriter may set-up an award or discount program for the cost of automobile insurance for individuals who improve their performance in a specific discipline or skill” See ¶ 0189. In an analogous art, Tibbitts teaches, “reward for behavior changes or to motivate behavior change can include a number of different type of awards… awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as Facebook, twitter, public acknowledgement as a safe driver, other form of networked communication…  competition can be used as a tangible award, for instance with individuals, corporations, family members, or other groups competing against one another to determine who has the safest driver population, such as cities competing against one another.” See ¶ 0103. Tibbitts teaches, “the score includes one or more of badges and awards and is configured to encourage competitions between teams, leader boards, random rewards for a given behavior, publication on social media.” See claim 8. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stempora-Farrell and provide scores of all of the drivers along with their earned badges on a leader board for all users to view, therefore, encouraging competition between the teams and the users, as anticipated by Tibbitts in claim 8. 
Consider claim 24, the computer-implemented method of claim 21, further comprising: presenting the first group challenge performance and the second group challenge performance via a scoreboard. in an analogous art, Tibbitts teaches, “reward for behavior changes or to motivate behavior change can include a number of different type of awards… awards or elements include, e.g., earning of badges, personal scores, team scores, competitors scores, leader boards, recognition on social media such as Facebook, twitter, public acknowledgement as a safe driver, other form of networked communication…  competition can be used as a tangible award, for instance with individuals, corporations, family members, or other groups competing against one another to determine who has the safest driver population, such as cities competing against one another.” See ¶ 0103. Tibbitts teaches, “the score includes one or more of badges and awards and is configured to encourage competitions between teams, leader boards, random rewards for a given behavior, publication on social media.” See claim 8. 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Stempora-Farrell and provide scores of all of the drivers along with their earned badges on a leader board for all users to view, therefore, encouraging competition between the teams and the users, as anticipated by Tibbitts in claim 8. 

Consider claim 32, the computer system of claim 30, wherein the indication of safe driving behavior includes at least one selected from a group consisting of a score associated with safe driving behavior, a rating associated with safe driving behavior, and a description of specific safe driving behavior. See rejection of claim 23.

Consider claim 33, the computer system of claim 30, wherein the operations further comprise: presenting the first group challenge performance and the second group challenge performance via a scoreboard. See rejection of claim 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takahashi (US 2016/0288797 A1) teaches, “FIG. 2 illustrates, as an example, the diagnosis result of a vehicle's deceleration and displays distribution for each driver as a graph by setting rapid deceleration occurrence frequency 231 as a horizontal axis and the number of drivers 230 as a vertical axis.” See ¶ 0035. “FIG. 2 illustrates distribution 220 of a safe driver group 240 and distribution 221 of a dangerous driver group 241 individually. The safe driver group 240 indicates, for example, a driver group which was determined to be safe driving drivers in advance on the basis of the drivers' accident record (the number of accidents) in the statistic information…” See ¶ 0036. Takahashi teaches, “a range from the central value 202 of the safe driver group to a point 201 deviated by a standard deviation σ1 of the distribution is set as 4 points and a range deviated by more than σ1 is set as 5 points.” See ¶ 0037. The range deviated by more than σ1 is set as 5 points in Fig. 2 has fewer number (percentage) of drivers than the range from the central value 202 of the safe driver group to a point 201. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146. The examiner can normally be reached 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683